COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In Re Fertitta Hospitality, LLC

Appellate case number:    01-18-00549-CV

Trial court case number: 17-CV-0590

Trial court:              405th District Court of Galveston County

        Relator, Fertitta Hospitality, LLC, seeks mandamus relief and an emergency stay of the
trial court’s May 16, 2018 order. The order granted real parties’ petition for pre-suit depositions,
and the depositions are scheduled to start tomorrow, June 27, 2018.
       We GRANT the emergency motion to stay and stay the trial court’s May 16, 2018 order.
        We REQUEST a response to the petition for writ of mandamus from the real parties in
interest. That response, if any, is due within 21 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Jennifer Caughey
                    Acting individually       Acting for the Court


Date: June 26, 2018